Exhibit 10.2
 
AGREEMENT AND WAIVER OF PURCHASER
 
This Agreement and Waiver (this “Agreement”) is made and entered as of the 21st
day of March, 2011, by and among Merisel, Inc., a Delaware corporation (the
“Company”) and
Saint’s Capital VI, L.P., a Delaware limited partnership (“Purchaser”).


WHEREAS, the Company and Phoenix Acquisition Company II, L.L.C., a Delaware
limited liability company (“Phoenix”), are parties to a certain Redemption
Agreement, dated as of January 19, 2011 (the “Redemption Agreement”); and


WHEREAS, in accordance with Sections 5.03 (b) of the Redemption Agreement,
Phoenix agreed that if it or any Phoenix Representative, as defined in the
Redemption Agreement, enters into an agreement with any third party for the
purchase and sale or other transfer of the common stock of the Company owned by
Phoenix (the “Common Stock”) or the Series A Preferred Stock of the Company (the
“Preferred Stock”) that, as a condition precedent to such transfer, such third
party shall enter into a written agreement with the Company pursuant to which
such third party shall agree to the terms of Section 5.03(b) of the Redemption
Agreement; and


WHEREAS, in accordance with Section 5.03 (c) of the Redemption Agreement,
Phoenix agreed that if it or any Phoenix Representative enters into any
agreement with any third party for the purchase and sale or other transfer of
the Preferred Stock that, as a condition precedent to such transfer, such third
party shall enter into an agreement with the Company pursuant to which such
third party shall agree to waive any rights pursuant to Section 6(f) of the
Certificate of Designation governing the Preferred Stock (the “Certificate of
Designation”) with respect to any transfer by Phoenix or any Phoenix
Representative of the Common Stock held by Phoenix; and


WHEREAS, Purchaser has entered into a Stock Purchase Agreement with Phoenix
dated February 18, 2011 (the “Stock Purchase Agreement”)  for the purchase of
all of the Preferred Stock and the Common Stock held by Phoenix and any Phoenix
Representative and wishes to agree to the restrictions described in Sections
5.03(b) and 5.03(c) of the Redemption Agreement;


NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:


AGREEMENTS


Section 1.   Definitions.  Defined terms used herein and not otherwise defined
shall have the meanings set forth in the Redemption Agreement, as amended or in
the Certificate of Designation, as applicable.


Section 2.   Agreement as to Tender Offer Price.   Purchaser agrees that for the
period beginning from the date hereof and ending on February 4, 2013, neither it
nor any Affiliate shall commence any tender offer in respect of any outstanding
shares of common stock, par value $.01 per share of the Company for a purchase
price of less than $1.25 per share.  Purchaser further agrees that in the event
it shall violate this Section 2, its purchase of shares in the non-complying
tender offer shall be null and void, and the Company shall have the right to
instruct its transfer agent or any similar trust company, bank or financial
institution maintaining the records of the Company’s stockholders to not
transfer any share of Common Stock purchased subject to such invalid sale or
transfer.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.   Waiver of Certain Rights under Section 6(f) of the Certificate of
Designation.  Purchaser or any Affiliate that holds any Preferred Stock acquired
from Phoenix or any Phoenix Representative hereby waives any rights that it or
such Affiliate may have pursuant to Section 6(f) of the Certificate of
Designation to receive a Change of Control Notice or to compel redemption by the
Company of such Preferred Stock upon the occurrence of the Change of Control
caused by the sale and transfer by Phoenix or any Phoenix Representative of the
Common Stock held by Phoenix to Purchaser pursuant to the Stock Purchase
Agreement.


Section 4.   Obligations of the Company.  The Company agrees that upon the
consummation by Purchaser and Phoenix of the transactions contemplated by the
Stock Purchase Agreement and the execution and delivery of this Agreement the
Company shall recognize Purchaser as holder of record of the Common Stock and
Preferred Stock described in the Stock Purchase Agreement and shall promptly
execute and deliver the form of Assignment and Assumption Agreement attached to
the Stock Purchase Agreement.


Section 5.   Separate Purchasers.    This Agreement shall apply only to the
Common Stock and/or Preferred Stock acquired by the Purchaser and its
Affiliates; to the extent that there are multiple purchasers of Common Stock
and/or Preferred Stock held by Phoenix, each such purchaser shall enter into a
separate agreement and no individual purchaser shall be liable for the
obligations of any other purchaser.


Section 6.  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 6):
 

 (a)   if to Purchaser:               Name:    Saints Capital VI, L.P.    
Address:    
475 Sansome Street, Suite 1850
San Francisco, CA 94111
    Telephone No;  415.773.2080     Facsimile No:  415.835.5970     Attention:  
Ken Sawyer        

 
 
2

--------------------------------------------------------------------------------

 
with a copy to (which copy shall not constitute notice):
 

    Name:    Venture Tech Law     Address:    
154 Ricardo Ave.    
Piedmont CA 94611
    Email: jason@venturetechlaw.com     Attention:         Jason Altieri        
 (b)  
 if to the Company
 

 

    Merisel, Inc.       127 West 30th Street       5th Floor       New York, NY
10001       Attention:  Donald R. Uzzi and Victor L. Cisario       E-mail:
donald.uzzi@merisel.com and victor.cisario@merisel.com               with a copy
(which copy shall not constitute notice):               Rosner & Napierala LLP  
    26 Broadway-22nd Floor       New York, NY 10004-1808       Facsimile No:
(212) 785-5203       Email: nnapierala@rmnllp.com       Attention: Natalie A.
Napierala, Esq.  

 
Section 7.   Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that the provisions contained in this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to seek
an injunction or injunctions, without the posting of any bond, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.
 
Section 8.      Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 9.     Titles.   The titles of the Sections of this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.


Section 10.   Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to any
applicable conflicts of law.
 
 
3

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



   Company:                MERISEL, INC.    

 

          By:   /s/ Donald R. Uzzi             Name:  Donald R. Uzzi      
Title:   Chairman of the Board, Chief Executive
Officer and President
                 


  Purchaser:               Saints Capital VI, L.P.  




 
By Saints Capital VI, LLC, its general partner
   

 

  By:   /s/ Ken Sawyer          Name:  Ken Sawyer       Title:   Managing Member
       


4